Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered October 20, 2004, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to his sentence is precluded from review by his valid waiver of appeal (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Iorio, 276 AD2d 564 [2000]). The recitation, fol*341lowing imposition of sentence, by the court clerk to the defendant of his right to appeal does not operate to vitiate the defendant’s valid waiver of appeal (see People v Moissett, 76 NY2d 909, 912 [1990]; People v Manzullo, 14 AD3d 717 [2005]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.